537 F.2d 323
In the Matter of H. Peter YOUNG, Esq., Respondent.UNITED STATES of America, Plaintiff-Appellee,v.Frank Stearns GIESE, Defendant-Appellant.
No. 74-3407.
United States Court of Appeals,Ninth Circuit.
Feb. 2, 1976.

1
Before HUFSTEDLER and WRIGHT, Circuit Judges, and LINDBERG,* District Judge.


2
On November 24, 1975, H. Peter Young, counsel for appellant, was ordered to show cause why he should not be subjected to disciplinary action for failure to prosecute this appeal with due diligence.  On January 8, 1976, pursuant to the November 24, 1975, order, a hearing was had before a panel of this court.  At the hearing it appeared that, although notice of appeal had been filed on November 27, 1974, and although appellant's brief originally had been due on March 17, 1975, and although that due date had been extended, appellant's brief had not as of the date of hearing been filed.  And it presently appears that Mr. Young, together with his co-counsel Michael H. Withey, has placed the rights of his client in jeopardy through failure to comply with the rules of this court, with the orders of this court, and with the Federal Rules of Appellate Procedure, because the United States has moved to dismiss this appeal.  Now therefore,


3
It is ordered that H. Peter Young complete appellant's opening brief and file it with the clerk of this court on or before 3:00 p. m. on Thursday, February 19, 1976, and that no extension of this deadline will be permitted.  And


4
It is further ordered that, if H. Peter Young fails to complete appellant's opening brief and file it as directed above, this court will consider the issuance of a further citation directing him to appear at a time and place to be fixed, to show cause why some penalty should not be assessed against him, including suspension or disbarment, under Fed.R.App.P. 46(b) and (c).  The United States' motion to dismiss will be further considered at that time.


5
Service of this order will be made on the appellant Giese and on the respondent by the United States Marshal.



*
 Honorable William J. Lindberg, Senior United States District Judge, Western District of Washington, sitting by designation